Citation Nr: 0828068	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  95-35 284	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to additional vocational and rehabilitation 
services for the purposes of attending law school under the 
provisions of Chapter 31, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from administrative decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.   

In a May 2006 decision, the Board dismissed the veteran's 
appeal for a claim for a change of an approved educational 
plan for VA VR&E benefits, finding that the veteran had 
withdrawn his appeal as to that issue.  In March 2007, the 
veteran requested reconsideration of the May 2006 Board 
decision.  In October 2007, a Deputy Vice Chairman of the 
Board ordered Reconsideration of the Board's May 2006 
decision. 

In his motion for Reconsideration, the veteran agreed that he 
had withdrawn the issue addressed in the May 2006 Board 
decision.  He asserted that the proper issue before the Board 
concerned a claim for additional vocational and 
rehabilitation services for the purpose of attending law 
school; a claim that the Board had remanded in December 2004.  

Upon review of the record, the Board finds that throughout 
the course of the appeal, the veteran has argued that he 
needs additional services to enable him to go to law school; 
essentially a change in his approved plan.  The December 2004 
Board remand characterized the issue on appeal as follows:  
Entitlement to additional vocational/rehabilitation services 
for the purposes of attending law school under Chapter 31, 
Title 38.  The case was remanded to the RO for additional 
development.  

After completion of that development, the RO issued a 
decision in November 2005 and the veteran submitted a notice 
of disagreement, after which the RO issued another statement 
of the case.  However, as the issue had previously been 
remanded by the Board, the appeal had already been perfected 
and should have been returned to the Board when the 
development was completed.  As noted by the veteran in his 
motion for Reconsideration, the December 2004 Remand decision 
was under a docket number different from that of the May 2006 
decision.  

To ensure that the Board addresses all of the veteran's 
arguments, the issue has been characterized as noted on the 
title page and the Board is using the docket number of the 
decision for which Reconsideration has been ordered. 


FINDINGS OF FACT

1.  Achievement of a vocational goal for the veteran is not 
currently reasonably feasible.

2.  Obtaining a law school education is not necessary to 
improve the veteran's independence in daily living. 


CONCLUSION OF LAW

Criteria for entitlement to additional vocational and 
rehabilitation services for the purposes of attending law 
school under the provisions of Chapter 31, Individual 
Independent Living Program, have not been met.  38 U.S.C.A. 
§§ 3104, 3109, 3120 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
21.76, 21.120, 21.160, 21.162 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent statutory authority, found at 38 U.S.C.A. 
§ 3120, provides that the Secretary may conduct programs of 
independent living services for severely handicapped persons.  
38 U.S.C.A. § 3120(a).  The Secretary may also provide a 
program of independent living services and assistance under 
this section only to a veteran who has a serious employment 
handicap resulting in substantial part from a service-
connected disability, and it has been determined that the 
achievement of a vocational goal is not currently feasible.  
38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist 
eligible veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service- and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  
38 C.F.R. § 21.160(a).

The term "independence in daily living" means the ability 
of a veteran, without the services of others or with a 
reduced level of the services of others, to live and function 
within the veteran's family or community.  38 C.F.R. § 
21.160(b).

Independent living services may be furnished: (1) as part of 
a program to achieve rehabilitation to the point of 
employability; (2) as part of an extended evaluation to 
determine the current reasonable feasibility of achieving a 
vocational goal; (3) incidental to a program of employment 
services; or (4) as a program of rehabilitation services for 
eligible veterans for whom achievement of a vocational goal 
is not currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the veteran: 
(i) function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others; (ii) become reasonably feasible for a 
vocational rehabilitation program; or (iii) become reasonably 
feasible for extended evaluation.  38 C.F.R. § 21.160(c).

The services which may be authorized as part of an individual 
independent living program (IILP) include: (1) any 
appropriate service which may be authorized for a vocational 
rehabilitation program as that term is defined in Section 
21.35(i) except for a course of education or training as 
described in Section 21.120; and (2) independent living 
services offered by approved independent living centers and 
programs which are determined to be necessary to carry out 
the veteran's plan including: (i) evaluation of independent 
living potential; (ii) training in independent skills; (iii) 
attendant care; (iv) health maintenance programs; and (v) 
identifying appropriate housing accommodations.  38 C.F.R. § 
21.160(d). 

The purposes of providing educational and vocational training 
services are to enable a veteran eligible for, and entitled 
to, services and assistance under Chapter 31 to, among other 
things, provide incidental training needed to achieve the 
goals of an Individualized Independent Living Plan.  
38 C.F.R. § 21.120(a)(3). 

A program of independent living services and assistance is 
approved when: (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by Sections 21.90 and 21.92 of this part 
for the development and preparation of an IILP have been 
completed; and (4) the VR&E Officer concurs in the IILP.  38 
C.F.R. § 21.162(a).

Legal Analysis

The evidence of record shows that the veteran was furnished 
Independent Living Services as a program of rehabilitation 
services for eligible veterans for whom achievement of a 
vocational goal was not currently reasonably feasible.  See 
the VR&E counseling records dated in November 2003 and July 
2002; and the VR&E letters dated in November 2005 and April 
2005.  

In June 2002, the veteran submitted a counseling record.  He 
indicated that he wanted to discuss the Independent Living 
Services with a counselor as he was interested in being an 
attorney.  He wanted to pursue a law school education.  

The veteran was placed on an Individualized Extended 
Evaluation Plan (IEEP).  See the July 2002 IEEP.  The purpose 
of the plan was to provide up-to-date computer skills for the 
veteran, provide a computer for home use, and provide the 
opportunity for an extended evaluation.  The objective was 
that upon successful completion of the IEEP, if the veteran 
was found feasible for vocational rehabilitation services, 
the veteran would meet with the contract counselor in order 
to develop an Individualized Independent Living Plan (IILP).  
See the July 2002 evaluation.  

After the July 2002 IEEP was implemented, the veteran 
continued to assert that he was entitled to the pursuit of a 
law school education pursuant to the Independent Living 
Program, and he appealed this issue to the Board.        

At the time the veteran filed his request for counseling and 
the change of program, service connection was in effect for 
post-traumatic stress disorder (PTSD), rated at 70 percent; 
post operative bursitis synovial irritation of the right knee 
with a history of arthritis, rated at 30 percent; chronic 
migraine headaches, rated at 30 percent; chronic low back 
strain rated at 20 percent; and duodenal ulcer and hiatel 
hernia, rated at 10 percent.  A total disability rating based 
on individual unemployability (TDIU) has been in effect since 
October 30, 1991.  

In the November 2005 determination subsequent to the December 
2004 Board remand, the VR&E denied the veteran's request for 
a law school education under the veteran's Independent Living 
Program pursuant to VR&E services.  VR&E found that the 
pursuit of a law school education was outside the parameters 
of independent living services.  VR&E held that the pursuit 
of a law school education represented an undertaking the 
result of which was generally competitive employment and this 
was at variance with the purpose of Independent Living 
Services.  VR&E determined that all reasonable services under 
the Chapter 31 Independent Living Program have been provided.  
VR&E held that achievement of a vocational goal remained 
infeasible, the Independent Living services were most likely 
for a veteran to achieve a successful vocational 
rehabilitation outcome and, in keeping with the intent and 
purposes of Independent Living Services, approval for law 
school was denied.  VR&E stated that the veteran was provided 
with assistive devices and computer training under the 
Independent Living Plan.  

The issue before the Board is whether additional services to 
enable the veteran to pursue a law school education are 
necessary to improve his independence in daily living and 
should be included in the veteran's Independent Living 
Program.  

As noted above, services which may be authorized as part of 
an IILP include: incidental training needed to achieve the 
goals of an IILP.  See 38 C.F.R. §§ 21.120(a)(3), 21.160(c).   

There is probative evidence of record which establishes that 
the pursuit of a law school education is not necessary for 
the veteran's independence in the community and family.  The 
probative evidence of record establishes that the veteran was 
not a good candidate for law school and it was questionable 
whether the veteran would be successful in that endeavor.  

In September and October 2005, the veteran underwent a 
neuropsychological assessment in connection with his claim 
for VR&E benefits.  The examiner, Dr. Y.O., a psychologist, 
was asked to render an opinion as to the veteran's 
feasibility to engage in competitive employment; render an 
opinion regarding the veteran's capability for participating 
in a rigorous academic program such as law school; an opinion 
as to whether law school would be an activity that falls 
under a "need" versus a "want" in the veteran's situation; 
render an opinion as to whether law school would be the only 
activity which might enhance the veteran's independence; and 
provide recommendations for medical and psychological 
services to assist the veteran in achieving greater 
independence in daily living.  

Dr. Y.O. conducted an assessment of the veteran's interests, 
aptitudes and abilities.  The doctor concluded that the 
veteran was not currently capable of engaging in competitive 
employment due to his physical limitations, psychological 
problems, and the 100 percent rating for his service-
connected disabilities.  The doctor indicated that the 
veteran's condition was such that he apparently had good days 
and bad days with respect to his capacity for sustained 
activity.  The doctor stated that it appeared unlikely that 
his various conditions would improve to the point where the 
veteran would be able to engage in traditional work activity 
on a sustained basis, but he may be able to perform 
activities that are defined by a self-defined schedule such 
as in self-employment.   

In the neuropsychological examination report, Dr. Y.O. opined 
that the veteran's poor academic skills did not make him a 
good candidate to pursue a rigorous academic program such as 
law school.  Dr. Y.O. noted that the veteran's own history of 
enrollment showed poor performance.  The doctor noted that 
even with accommodations, it was questionable how successful 
the veteran would be in passing the difficult examinations 
that require a high level of reading and writing ability.  
Dr. Y.O. considered the veteran's desire to become an 
attorney a "want" rather than a "need."  Dr. Y.O. noted 
that the veteran sees the interest in law school as a need in 
order to pursue his career interest.  Dr. Y.O. further noted 
that while being an attorney may enhance the veteran's 
ability to provide services to clients through his current 
endeavor, the veteran would not be precluded from providing 
relevant services through his organization if he was not 
qualified as an attorney.  Dr. Y.O. further commented that 
the veteran did not express interest in career paths other 
than becoming an attorney.    

The neuropsychologist was asked to render recommendations for 
medical and psychological services to assist the veteran in 
achieving greater independence in daily living.  The 
neuropsychologist's recommendations did not include the 
pursuit of a law school education.  The recommendations 
included resuming treatment for psychiatric issues and 
considering remedial work to improve academic skills.  As 
noted above, the neuropsychologist rendered an opinion that 
the veteran was a poor candidate for law school and it was 
questionable how successful the veteran would be in that 
endeavor.   

The veteran submitted evaluation reports from Dr. B.H. in 
support of his contentions.  The Board finds that the medical 
conclusions by Dr. H. have little relevance or little 
probative value.  In the April 2005 evaluation, Dr. H. 
rendered an opinion as to whether the veteran had a 
psychological disability that would entitle him to test 
accommodations for the California State Bar examination.  The 
April 2005 evaluation did not provide any medical evidence as 
to the issue of whether the veteran's pursuit of a law school 
education was a "need" versus a "want" for his Independent 
Living Services plan. 

In the July 2005 evaluation report, Dr. H. stated that he was 
not a neuropsychologist but a psychologist.  Dr. H. stated 
that the veteran's desire to pass the California Bar 
examination was a "need" because if he passed the bar, the 
veteran would be in a better position to assist his clients 
at his non-profit organization.  Dr. H. also opined that the 
veteran could not compete in the open labor market at that 
time.  

The Board finds that the July 2005 opinion by Dr. H. to have 
limited probative value.  Dr. H. did not address whether the 
pursuit of a law school education was a "need" or necessary 
for the veteran's Independent Living Services program.  His 
opinion addresses whether passing the California Bar 
examination is necessary as far as the veteran's nonprofit 
organization is concerned.  Dr. H.'s opinion does not address 
how the pursuit of a law school education would assist the 
veteran to function more independently in the family or 
community without the assistance of others or with a reduced 
level of assistance.  Thus, the Board finds that these 
opinions have limited probative value and the opinion by Dr. 
Y.O. has more evidentiary weight.  

The Board also notes that there were some factual errors in 
Dr. H.'s reports as noted by Dr. Y.O.  For instance, Dr. H. 
indicated that the veteran was a double amputee.  It is clear 
from the record that the veteran has both legs and is able to 
ambulate, although with difficulty.  The factual errors in 
Dr. H.'s report further undermine the limited probative value 
of the reports. 

In conclusion, the probative evidence establishes that the 
pursuit of a law school education in conjunction with the 
Independent Services Program is not necessary to assist the 
veteran with functioning more independently in his family or 
community and will not improve his independent functioning.  
The veteran's requests for IILP assistance are not necessary 
to help him become reasonably feasible for a vocational 
rehabilitation program or for an extended evaluation, nor can 
they be used as incidental to a program of employment 
services.  As noted, the veteran's disability picture has 
diminished and achievement of a vocational goal is not 
currently reasonably feasible.  

The Board empathizes with the veteran's plight and is 
cognizant of the severity of his disabilities.  The Board is 
bound in its decisions, however, by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of VA. See 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 20.101(a).  Accordingly, because the 
record demonstrates that the veteran's pursuit of a law 
school education is a want not a need, the Board must find 
that it is not vital to achieving the goals of the IILP.  For 
this reason, the veteran's request for entitlement to a law 
school education under Chapter 31, Individual Independent 
Living Program, must be denied.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Those 
duties do not apply in cases where the applicable chapter of 
Title 38, United States Code contains its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

Under 38 C.F.R. § 21.420 (a) "VA will inform a veteran in 
writing of findings affecting receipt of benefits and 
services under Chapter 31."  The RO advised the veteran by 
letters dated in June 2002 and March 2005 that his 
application for vocational rehabilitation and employment 
benefits had been received, and that he was scheduled to meet 
with a VA counselor in order to gather information to 
determine if he qualified for benefits.  The veteran was 
advised in the June 2002 letter to bring all relevant 
paperwork, including training records, school transcripts and 
the like.  He was notified in the March 2005 letter of what 
needed to be shown to substantiate his claim for pursuing a 
law school education under the Independent Living Services.  
VR&E also obtained an evaluation by a neuropsychologist as to 
whether the pursuit of a law school education was necessary 
for the veteran's Independent Living Services program.  



ORDER

Entitlement to additional vocational and rehabilitation 
services for the purposes of attending law school under the 
provisions of Chapter 31, Title 38, United States Code, 
Individual Independent Living Program, is denied. 



			
          RONALD W. SCHOLZ                                   
JOHN J. CROWLEY                           
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


